Appellant and appellee made an exchange of real estate. The tract of appellee being more valuable, appellant transferred to him certain vendor's lien notes amounting to about $500, to equalize values. Appellee's tract was supposed to contain 27 acres, and appellant sues for damages to recover for shortage, alleging it to be 8.47 acres. Neither party knew the number of acres the tract contained, and the trade was made without reference thereto.
Various errors are assigned to the court's charge on the measure of damages, as to the law regarding mistake in reference to the number of acres in the tract, and to the refusal of certain special charges, all of which we have considered, and have reached the conclusion that the evidence sustains the jury's findings to the effect that the exchange was made without reference to the number of acres the land contained, that It shows that the considerations or the values received by either party were about the same, and no loss was sustained by appellant.
We are of the opinion that there is no such error in the record as ought to reverse the case.
The justice of the case has been reached, and the judgment is affirmed.
                          On Motion for Rehearing.
In our opinion, we involuntarily stated that appellee's tract was supposed to contain 27 acres, when we should have stated 21 acres. Under our view of the evidence, we consider this discrepancy immaterial, and the motion for rehearing, as well as the motion for additional findings, is overruled.